Title: To James Madison from Levett Harris, 22 October 1805 (Abstract)
From: Harris, Levett
To: Madison, James


          § From Levett Harris. 22 October 1805, St. Petersburg. “Since I had the honor to address you under date of 23 Aug. 4. September Ship Severn via Baltimore Copy via Amsterdam: I have received a letter, of which the inclosed A is Copy, from Commodore Rogers, advising that a peace had been concluded with the Tripolitans, and that the Russian Vessel St. Michael, which had been captured by a part of the Squadron in September last year in an attempt to enter Tripoli in defiance of its blockade, together with the amount of the Sales of her Cargo in Malta, he had taken upon himself to restore to the original owners.
          “On my receipt of this intelligence I immediately communicated it to the Russian Ministry by a Letter of which the inclosed Bb is Copy.
          “The pacifick Sistem in which the Emperor has persevered, Since the recommencement of the War between France & England, is, to all appearance, to be abandoned. The Correspondence which has taken place at Paris Vienna & Berlin between the ministers of the respective Continental powers, & to which you will be fully known Sir, before this can reach you, will apprise you of the actual State of the political Affairs of Europe.
          “It is yet to be hoped from the line of policy pursued by Prussia, & by which its Monarch maintains a most important position, that the calamities inseperable from the impending State of things will be materially mitigated.
          “An Armament however which the Emperor, in conjunction with the King of Sweeden, has deemed it proper to establish in Pomerania, has produced a Strong remonstrance from the Prussian Minister Count de Goltz resident at this Court. This minister has made great efforts to divert the ostensible object of a force very onerous to the views of the Prussian King; but he has not Succeeded. About fifteen thousand men have been embarked here and at Riga within the last five weeks destined for the above object, & News have just come to hand that between thirty & forty transports employed on these Occasions have been wrecked, and that one intire regiment of Cosacks have perished.
          “The Emperor left this on the 11th. ulto., to proceed to the review of his respective Armies, now on their march to Germany and Italy: he was accompanied on this journey by two Privy Counsellors, M. de Novosiltzoff & Count Tolstoy, & his Minister of foreign Affairs Prince de Czartoryski. In the absence of the Latter the Portefeuille is held by the Privy Counsellor de Weydemeyer, of which I have been notified by a letter copy as inclosed C.
          “If any thing particularly interesting Should occur here during the winter, I shall be attentive to its due Communication. The period is approaching when a suspension will take place for six months in our direct intercourse with America; I Shall thus be impelled to have recourse to the Conveyances by Holland or England, whither, in the Winter, the Communications from hence are tardy & uncertain, and which, in the present State of things, are likely to meet with additional difficulties.
          “I Shall necessarily avail myself of them in the event of circumstances rendering it adviseable.
          “By my next I Shall transmit you Sir, a report of our trade here the present year. In the mean time, I beg leave to Accompany the present with the inclosed list of Exports by the Vessels which have sailed [not found].”
          Adds in a 25 Oct. postscript: “News Arrived here last night by express, that Prussia had determined to take an Active part in the war against France, in consequence of this power having forced a passage though a part of the Prussian Territory with an Army destined to the succor of Bavaria.”
        